Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-26-2005

Peay v. Massiah-Jackson
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4315




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Peay v. Massiah-Jackson" (2005). 2005 Decisions. Paper 1124.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1124


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-237                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 04-4315
                                   ________________

                              STRATTON NEAL PEAY,
                                        Appellant


                                             v.

        FREDERICA MASSIAH-JACKSON; JAMES FITZGERALD, III;
  D. WEBSTER KEOGH; JOSEPH LATZALOTTI; LYNNE ABRAHAM; JEFFREY
                             BEARD
                      ____________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                              (D.C. Civ. No. 04-cv-04248)
                       District Judge: Honorable Stewart Dalzell
                    _______________________________________


          Submitted For Possible Dismissal for Lack of Appellate Jurisdiction
              or for Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    May 12, 2005

            Before: SLOVITER, NYGAARD and FUENTES, Circuit Judges
                              (Filed May 26, 2005 )

                                ____________________

                                      OPINION
                              _______________________

PER CURIAM

      Stratton Neal Peay filed this appeal, but he originally did not pay the applicable

fees or file a motion to proceed in forma pauperis. Therefore, his appeal was dismissed
pursuant to LAR 3.3 and LAR Misc. 107.1(a). Peay then filed a “motion for rehearing”

that the Clerk’s Office construed as a motion to reopen his appeal and denied without

prejudice to a renewed motion after the filing and docketing fees were paid or an

application to proceed in forma pauperis was filed. Peay has filed a renewed motion,

captioned “petition for rehearing,” and a complete application for in forma pauperis

status.

          Peay has shown good cause to reopen his appeal, so his renewed motion to reopen

is granted. His motion to proceed in forma pauperis is also granted, because he has no

appreciable assets. However, his appeal will be dismissed as frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B)(i).

          We have jurisdiction over Peay’s appeal. Although the District Court ordered

Peay’s case to remain “administratively closed,” 1 and “an order administratively closing a

case is not, in and of itself, a final order,”see WRS, Inc. v. Plaza Entm't, Inc., No. 03-

4094, 2005 U.S. App. LEXIS 5330, at *6 (3d Cir. Apr. 4, 2005) (citing Penn West

Assocs. Inc. v. Cohen, 371 F.3d 118, 124 (3d Cir. 2004)), the District Court also

dismissed the case pursuant to 28 U.S.C. § 1915A(b)(1). The District Court held that

Peay sought relief unavailable under Preiser v. Rodriguez, 411 U.S. 475, 500 (1973), and

Younger v. Harris, 401 U.S. 37, 43-9 (1971). Also, after Peay filed a motion for

reconsideration, the District Court reiterated its reasons for the dismissal, denied

reconsideration, and stated that Peay’s case would remain closed for statistical purposes.



          1
       Peay’s District Court case originally was administratively closed because Peay
had not paid the filing fee or filed for in forma pauperis status.
Therefore, Peay appeals from a final order. Cf. Penn West Assocs. Inc., 371 F.3d at 124.

       However, Peay’s appeal of the orders dismissing his case and denying his motion

for reconsideration is legally frivolous. In his complaint filed pursuant to 42 U.S.C. §

1983, Peay alleged that he was wrongfully convicted and imprisoned in violation of

federal constitutional law. He also claimed that, against his wishes, counsel had been

appointed to represent him in Pennsylvania Post Conviction Relief Act (“PCRA”)

proceedings. He contended that, because he has not been permitted to proceed pro se, he

has missed hearings and has failed to get a response to documents he filed without his

attorney’s assistance in the PCRA court. Therefore, he sought an injunction to require the

state court to rule on his self-authored amended PCRA petition and to permit him to

proceed pro se. He also claimed that he was being framed for a state crime that he did not

commit, and sought an order to dismiss the state charges.

       To the extent that Peay challenged the proceedings leading up to his conviction, or

the fact or duration of his imprisonment, his claims were not cognizable in an action

pursuant to 42 U.S.C. § 1983. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994);

Preiser, 411 U.S. at 500. To the extent that Peay sought an injunction to force the PCRA

courts to allow him to proceed pro se 2 or to bar a pending state criminal proceeding,


       2
         Additionally, as to his allegation of error in the PCRA proceedings, Peay cannot
state a claim for a violation of the Sixth Amendment on post-conviction review, cf.
Coleman v. Thompson, 501 U.S. 722, 752-53 (1991), and insomuch as he alleged an error
in state law or procedure relating to his request to represent himself in those proceedings,
he cannot be afforded relief under 42 U.S.C. § 1983. See, e.g., Jojola v. Chavez, 55 F.3d
488, 492 (10th Cir. 1995) (“Section 1983 created a federal cause of action for damages to
vindicate alleged violations of federal law . . . .”). We stress that the District Court’s
dismissal of any state-law claims was without prejudice to renewal in an appropriate state
forum. See 28 U.S.C. § 1367(c) (2005).
Younger and its progeny barred such relief. See 401 U.S. at 43-9.

      For the foregoing reasons, this appeal will be dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) (2005).